{¶ 17} I concur in the majority's disposition and generally in its analysis of appellant's sole assignment of error. I begin by clarifying what I believe to be the procedural posture of this case, as it has an impact on my decision.
 {¶ 18} On September 7, 2006, defendant-appellee filed a motion to disclose the transcript of grand jury proceedings. The motion requested that a transcript of the grand jury proceedings and, more specifically, the testimony of the victim, be *Page 388 
disclosed to the judge for an in camera inspection. Via judgment entry filed that same day, the trial court ordered appellant to provide the transcript of the grand jury proceedings to the court, noting therein the objection by the appellant to the request.1
 {¶ 19} Following appellant's motion to reconsider, a hearing was conducted. Because of perceived inconsistencies between the Akron General Children's Hospital records and the bill of particulars filed by appellant on August 18, 2006, the trial court concluded that there are obviously inconsistencies between what the alleged victim said at the grand jury and what she said at Akron General Children's Hospital. Based thereon, the trial court concluded that a particularized need for disclosure existed. As a result of that conclusion, the trial court orally ordered that appellant produce the grand jury testimony and that defendant-appellee is entitled to it.
 {¶ 20} The majority finds that the trial court further speculated that because there were inconsistencies between the hospital records and the bill of particulars, there must also be inconsistencies between the grand jury testimony and other statements made by the child during the investigation (¶ 3).2 While I disagree with the majority's characterization of the trial court's conclusion as "further" speculation relating to its comparison of the hospital records and the bill of particulars, it is mere speculation at this point that the alleged victim's trial testimony will be inconsistent with her grand jury testimony or, for that matter, with her statement in the hospital records. If her trial testimony is, in fact, inconsistent with her statement in the hospital records, she may be impeached by those hospital records.
 {¶ 21} While particularized need is not generally demonstrated by pretrial allegations of potentially inconsistent testimony,3 I believe that if there is demonstrated a reasonable suspicion that inconsistencies may exist, then a pretrial in camera review by the trial court may be warranted. To that extent, I concur in the majority's conclusion that one more step is necessary before disclosure to appellee: i.e., an in camera inspection by the trial court.
 {¶ 22} The majority concludes that the trial court's relinquishment of the transcript to appellee is premature. While the trial court may have indicated *Page 389 
orally at the reconsideration hearing that appellee is entitled to the grand jury testimony, the November 3, 2006 judgment entry merely denies reconsideration.
 {¶ 23} The effect of that denial leaves the September 7, 2006 judgment entry as the controlling order of the court. As noted previously, that entry does not order the transcript disclosed to appellee, but, rather, orders it disclosed to the court. It may well be that the trial court intends to do that which the majority finds it fails to acknowledge it must do. However, because of the uncertainty of the trial court's intended action based upon the possible discrepancy between the interpretation of its judgment entries and its oral pronouncements at hearing, I join in the majority's decision to reverse the trial court's judgment and remand the cause as the safest way to avoid premature disclosure.
1 To that extent, I believe that the majority has mischaracterized die trial court's entry. The trial court did not order appellant to provide the transcript to the appellee, nor was the order issued sua sponte.
2 The trial court actually concluded that obvious inconsistencies existed between the alleged victim's grand jury testimony and what she said at Akron General Children's Hospital.
3 State v. Burkhart (Apr. 15, 1991), Clermont App. No. CA 90-04-040, 1991 WL 57104.